EXHIBIT 10.6

[image535.gif]

AMENDED AND RESTATED
2003 STOCK OPTION PLAN


Restricted Stock Unit Award Agreement





Tekelec ("Tekelec" or the "Company") hereby grants to you a Restricted Stock
Unit Award under the Tekelec Amended and Restated 2003 Stock Option Plan (the
"Plan"), as set forth below.

Name:

Franco Plastina

Date of Grant:

May 7, 2007

Number of Restricted Stock Units:

100,000

Nature of Restricted Stock Units:

Each Restricted Stock Unit ("RSU") represents the right to receive one share
("Share") of Tekelec Common Stock to be issued and delivered at the end of any
applicable vesting period, subject to the risk of cancellation as described in
the Plan.

Vesting Schedule:

For purposes of the RSUs, the Compensation Committee of the Company's Board of
Directors has established both an operating income-based objective and a
revenue-based objective for the Company's fiscal year ending December 31, 2007
(the "2007 Fiscal Year"). These objectives are set forth in Supplemental
Provisions incorporated herein by reference.

If the Company achieves the operating income-based objective for the 2007 Fiscal
Year, the RSUs will become eligible for vesting as set forth below based on the
extent to which the Company achieves the revenue-based objective for the 2007
Fiscal Year:

 

if the Company achieves less than 80% of the revenue-based objective, the RSUs
will be forfeited;

if the Company achieves between 80% and 89.99% of the revenue-based objective,
80,000 RSUs will vest as set forth below;

if the Company achieves between 90% and 99.99% of the revenue-based objective,
90,000 RSUs will vest as set forth below; and

if the Company achieves 100% or more of the revenue-based objective, all 100,000
RSUs will vest as set forth below.

 

To the extent that any of the RSUs become eligible for vesting as provided
above, the RSUs will vest over a four-year period, with 25% of the RSUs vesting
on May 7, 2008 and the remaining 75% of the RSUs vesting in three equal
installments on May 7, 2009, May 7, 2010 and May 7, 2011, provided that with
respect to each such vesting of an installment you remain an employee of the
Company (or any of its affiliates) from the RSU grant date through such

vesting date.

--------------------------------------------------------------------------------



Forfeiture:

If you cease to serve as an Employee for any reason, any RSUs which are not
vested as of the date of such termination shall not vest and shall automatically
be cancelled and forfeited for no value and without any issuance of Shares.

Taxes:

Payment of the applicable taxes in connection with the vesting of RSUs must be
made by check or a Cashless Exercise (see Section 4(c) of Restricted Stock Unit
Terms and Conditions attached hereto).

This Restricted Stock Unit Award Agreement consists of this document and the
Restricted Stock Unit Terms and Conditions attached hereto. By signing below,
you accept the grant of this Restricted Stock Unit Award and agree that this
Restricted Stock Unit Award is subject in all respects to the terms and
conditions of the Plan. Copies of the Plan and a Prospectus containing
information concerning the Plan are available on Tekelec's internal website at
Teksource.

You further acknowledge and agree that (i) you have carefully reviewed this
Restricted Stock Unit Award Agreement (including the Restricted Stock Unit Terms
and Conditions attached hereto) and the Plan and (ii) this Restricted Stock Unit
Award Agreement and the Plan set forth the entire understanding between you and
the Company regarding this Restricted Stock Unit Award and supersede all prior
or contemporaneous oral and written agreements with respect thereto.

IN WITNESS WHEREOF, this Restricted Stock Unit Award Agreement has been executed
effective as of May 7, 2007.

TEKELEC



By: /s/ WILLIAM H. EVERETT
       William H. Everett
       Executive Vice President
       and Chief Financial Officer



Participant:



/s/ FRANCO PLASTINA


       Franco Plastina





 

2

--------------------------------------------------------------------------------

TEKELEC AMENDED AND RESTATED
2003 STOCK OPTION PLAN
Restricted Stock Unit Award Agreement - Restricted Stock Unit Terms and
Conditions

The following Restricted Stock Unit Terms and Conditions apply to the Restricted
Stock Unit Award granted by Tekelec ("Tekelec" or the "Company") to the
Participant whose name appears on the Restricted Stock Unit Award Agreement
cover page to which these Restricted Stock Unit Terms and Conditions are
attached.

Amended and Restated 2003 Stock Option Plan

. This Restricted Stock Unit Award is in all respects subject to the terms,
definitions and provisions of the Tekelec Amended and Restated 2003 Stock Option
Plan (the "Plan") adopted by the Company and incorporated herein by reference.
Capitalized terms defined in the Plan but not defined in this Restricted Stock
Unit Award Agreement shall have the meanings given to them in the Plan.



Vesting of Restricted Stock Units Awards.

Upon each vesting date for the Restricted Stock Unit Award (each, a "Vesting
Date"), one share of Tekelec Common Stock shall be issuable for each Restricted
Stock Unit that vests on such date, subject to the terms and provision of the
Plan and this Restricted Stock Unit Award Agreement. Following vesting, the
Company will issue and transfer such Shares to the Participant as soon as
administratively feasible following satisfaction of any required withholding tax
obligations as provided in Section 4 below. Notwithstanding anything to the
contrary set forth herein, but subject to Section 3 below, delivery of Shares
pursuant to a Restricted Stock Unit Award shall be made no later than 2-1/2
months after the close of Tekelec's first taxable year in which such Shares are
no longer subject to a risk of forfeiture (within the meaning of Section 409A of
the Code).

To the extent the Restricted Stock Units vest and Shares are issued and
delivered to the Participant, such Shares will be free of the terms and
conditions of this Restricted Stock Unit Award Agreement.

No rights of a shareholder shall exist with respect to the Restricted Stock
Units as a result of the mere grant of the Restricted Stock Units. Such rights
shall exist only after issuance of the Shares following the applicable Vesting
Date.

Delivery of Shares upon Vesting of Restricted Stock Units.

Restricted Stock Units (if not previously forfeited) will automatically be
settled on or about the Vesting Date or Vesting Dates set forth on the cover
page of this Restricted Stock Unit Award Agreement. The Company may make
delivery of Shares upon vesting of Restricted Stock Units either by (i)
delivering one or more stock certificates representing such Shares to the
Participant, registered in the name of the Participant, or (ii) depositing such
Shares into an account maintained for the Participant and established in
connection with any Company plan or arrangement providing for investment in
Common Stock of the Company, including without limitation any on-line securities
account maintained by the Participant with E*Trade Securities LLC ("E*Trade") as
an employee of Tekelec. All certificates for Shares and all Shares shall be
subject to such stop transfer orders and other restrictions as the Company may
deem advisable under the rules, regulations and other requirements of the
Securities and Exchange Commission, any stock exchange or quotation system upon
which the Shares are then listed or quoted, and any applicable Federal or state
securities law, and the Company may cause a legend or legends to be put on any
such certificates (or other appropriate restrictions and/or notations to be
associated with any accounts in which such Shares are held) to make appropriate
reference to such restrictions.



Taxes.

Responsibility of the Participant.

The Participant is responsible for any taxes required to be withheld under
Federal, state or local law in connection with: (i) the vesting of the
Restricted Stock

3

--------------------------------------------------------------------------------



Unit Award and the issuance and delivery of Shares to the Participant, or (iii)
any other event occurring pursuant to this Restricted Stock Unit Award Agreement
or the Plan (collectively, "Taxes").

Payment in Cash.

The Participant may elect to pay to the Company an amount sufficient to cover
such Taxes by delivering to the Company a check or by such other means as the
Company may establish or permit.



Cashless Exercise.

Subject to the Participant's compliance with the company's policy on Insider
Trading and Tipping (as in effect from time to time), the Participant may elect
to pay the Company his or her obligations for the payment of such Taxes through
a special sale and remittance procedure commonly referred to as a "cashless
exercise" or "sell to cover" transaction pursuant to which the Participant (or
any other person(s) entitled to receive the Shares upon vesting) shall
concurrently provide irrevocable written instructions:



to E*Trade (through the Participant's on-line account) to effect the immediate
sale of a sufficient number of the Shares acquired upon the vesting of the
Shares to enable E*Trade to remit, out of the sales proceeds available upon the
settlement date, sufficient funds to Tekelec to cover all applicable federal,
state and local income and employment taxes required to be withheld by Tekelec
by reason of such vesting and/or sale; and

to Tekelec to deliver any certificate(s) or other evidence of ownership for such
sold Shares directly to E*Trade in order to complete the sale transaction.

Payment by Withholding of Shares.

In the Company's sole discretion and in the lieu of Participant's election under
Section 4(c), the Company may elect to retain that number of whole Shares which
would otherwise be deliverable in connection with the Restricted Stock Unit
Award upon vesting and which have a Fair Market Value sufficient to satisfy the
amount of the Taxes required to be withheld. "Fair Market Value" for this
purpose shall be as determined in the Plan as of the last trading day before the
applicable Vesting Date.



Company Rights.

Any election pursuant to this Section 4 above shall be made in writing on such
form or electronically in such manner (including through a Participant's on-line
E*Trade account) as shall be prescribed by the Company for such purpose. The
Company also reserves the right to withhold Taxes, in accordance with any
applicable law, from (i) any compensation or other amounts payable to the
Participant and/or (ii) the Shares otherwise issuable to the Participant.



Termination of Employment.

If the Participant ceases to serve as an Employee for any reason and thereby
terminates his or her Continuous Status as an Employee, the Participant's
Restricted Stock Units which are not vested as of the date of such termination
shall not vest and shall automatically be cancelled and forfeited for no value
and without any issuance of Shares.



Nontransferability of Restricted Stock Units.

This Restricted Stock Unit Award may not be sold, pledged, assigned,
hypothecated, gifted, transferred or disposed of in any manner either
voluntarily or involuntarily by operation of law, other than transfers between
spouses incident to a divorce. Subject to the foregoing and the terms of the
Plan, the terms of this Restricted Stock Unit Award shall be binding upon the
executors, administrators, heirs, successors and assigns of the Participant. The
Shares issued upon vesting of the Restricted Stock Unit Award will not be
subject to restrictions on transfer under this Section 6.



No Dividend Equivalents.

The Participant shall not be entitled to receive, currently or on a deferred
basis, any payments (i.e., "dividend equivalents") equivalent to cash, stock or
other property paid by the Company as dividends on the Company's Common Stock
prior to the vesting of the Restricted Stock Units.



4

--------------------------------------------------------------------------------



No Right of Employment.

Neither the Plan nor this Restricted Stock Unit Award shall confer upon the
Participant any right to continue in the employment of the Company or limit in
any respect the right of the Company to discharge the Participant at any time,
with or without cause and with or without notice.



Miscellaneous.

 a. Successors and Assigns.

This Restricted Stock Unit Award Agreement shall bind and inure only to the
benefit of the parties to this Restricted Stock Unit Award Agreement (the
"Parties") and their respective permitted successors and assigns.

No Third-Party Beneficiaries

. Nothing in this Restricted Stock Unit Award Agreement is intended to confer
any rights or remedies on any persons other than the Parties and their
respective permitted successors or assigns. Nothing in this Restricted Stock
Unit Award Agreement is intended to relieve or discharge the obligation or
liability of third persons to any Party. No provision of this Restricted Stock
Unit Award Agreement shall give any third person any right of subrogation or
action over or against any Party.



Amendments

.



The Committee reserves the right to amend the terms and provisions of this
Restricted Stock Unit Award without the Participant's consent to comply with any
Federal or state securities law.

Except as specifically provided in subsection (i) above, this Restricted Stock
Unit Award Agreement shall not be changed or modified, in whole or in part,
except by supplemental agreement signed by the Parties. Either Party may waive
compliance by the other Party with any of the covenants or conditions of this
Restricted Stock Unit Award Agreement, but no waiver shall be binding unless
executed in writing by the Party making the waiver. No waiver or any provision
of this Restricted Stock Unit Award Agreement shall be deemed, or shall
constitute, a waiver of any other provision, whether or not similar, nor shall
any waiver constitute a continuing waiver. Any consent under this Restricted
Stock Unit Award Agreement shall be in writing and shall be effective only to
the extent specifically set forth in such writing.

Governing Law.

To the extent that Federal laws do not otherwise control, the Plan and all
determinations made or actions taken pursuant hereto shall be governed by the
laws of the state of California, without regard to the conflict of laws rules
thereof.



Severability.

If any provision of this Restricted Stock Unit Award Agreement or the
application of such provision to any person or circumstances is held invalid or
unenforceable, the remainder of this Restricted Stock Unit Award Agreement, or
the application of such provision to persons or circumstances other than those
as to which it is held invalid or unenforceable, shall not be affected thereby.



* * * *

5

--------------------------------------------------------------------------------

